—Judgment, Supreme Court, New York County (Jay Gold, J.) rendered August 1, 1990, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing her, as a second violent felony offender, to a term of 6 to 12 years, unanimously affirmed.
No rational basis existed for charging the lesser offenses of attempted robbery in the first degree, robbery in the third degree, or petit larceny. The robbery was clearly completed, as defendant was found with the proceeds of the robbery in her hand, and the gun and the knife, both of which were recovered by the police, could only have been employed during the commission of the crime, as testified by the complainant.
The argument that the court permitted a belated peremptory challenge by the People is unpreserved for appellate review, and we note that the juror, in any event, would have been removed for cause since no testimony had yet been received (CPL 270.15 [4]). Concur—Sullivan, J. P., Ellerin, Kupferman and Nardelli, JJ.